Citation Nr: 1400568	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the removal of a pituitary tumor.

2.  Entitlement to service connection for loss of sense of smell.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant in this case is a Veteran who reportedly had active duty service from February 1958 to February 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded by the Board in July 2012 and May 2013 for additional development.

As an initial matter, the Board again notes that in the October 2010 notice of disagreement and in a subsequent January 2013 statement, the Veteran's (former) attorney requested that the Board review all of the issues decided in the October 2009 rating decision, including the failure to award a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A review of the record shows that the Veteran has not yet established service connection for any disability.  As this is a threshold requirement for establishing entitlement to TDIU (see 38 C.F.R. § 4.16), the Board finds that this matter is neither raised by the record nor ripe for review.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A pituitary tumor was not present in service or for many years thereafter and is not shown to be related to the Veteran's service.

2.  Loss of sense of smell was not manifested in, and is not shown to be related to his service; removal of a pituitary tumor is not service-connected.

3.  Memory loss was not manifested in, and is not shown to be related to his service; removal of a pituitary tumor is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for removal of a pituitary tumor is not warranted.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  Service connection for loss of sense of smell is not warranted; the claim of service connection for loss of sense of smell as secondary to removal of a pituitary tumor lacks legal merit.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).    

3.  Service connection for memory loss is not warranted; the claim of service connection for memory loss as secondary to removal of a pituitary tumor lacks legal merit.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The December 2008 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA endocrine diseases examination in December 2012.  The Board's May 2013 remand requested a supplemental medical opinion with regard to the Veteran's pituitary tumor claim, and the opinion was obtained in June 2013.  The examination and medical opinion are adequate for rating purposes, as they reflect that the examiner had familiarity with all factual data, they include all necessary findings, and they include an explanation of rationale for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The record does not contain any evidence indicating a link between any current loss of sense of smell or memory loss and service, and given the finding herein that service connection is not warranted for removal of a pituitary tumor, VA is not required to further develop the claims for loss of sense of smell and memory loss under the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as brain tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including brain tumors, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, in the Veterans Benefits Management System, and in "Virtual VA," with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that the pituitary tumor he had diagnosed and removed in 1975 is related to service.  He also contends that has a result of this tumor, he suffered loss of sense of smell and memory loss.

STRs are silent for complaints, treatment, or diagnosis related to a pituitary tumor, including symptoms such as headaches.  Notably, on February 1960 separation examination, a neurologic evaluation was normal.  On an associated report of medical history, the Veteran specifically denied frequent or severe headaches, dizziness or fainting spells, and eye trouble.

VA treatment records reflect a history of a pituitary tumor removal.  Private treatment records reflect a history of previous brain surgery and assessments of memory loss.  An April 2007 MRI of the brain revealed, in part, an enlarged pituitary with apparent enhancing mass and central signal loss suggesting calcification.  It was noted that this could represent either a pituitary mass or the result of previous surgery.  An October 2008 record noted a history of pituitary tumor removal in 1975, and noted memory loss and loss of sense of smell in 1975.

In January 2009, the Veteran and his wife submitted a statement that around 1964, the Veteran began to have problems with his head, including headaches.  

The Veteran again submitted a statement in October 2010 indicating that he was told upon discharge from service that companies would not hire him if he reported a disability in service.  He stated that he could not afford to not work and so he did not report anything.  He then stated that in about 1964 and 1965, he started having medical problems, including forgetting things, and that he experienced blindness in his right eye in 1975.  He reported that a tumor was found in 1975 and that through the operation to remove the tumor, he lost his sense of smell.

In April 2011, the Veteran submitted medical literature which, in essence, discussed that the type of tumor that the Veteran had can typically be asymptomatic for years before becoming large enough to cause other neurological symptoms.

On December 2012 VA examination, the Veteran reported having headaches in the military, which continued after service.  He also reported going blind in his right eye.  The examiner noted that the Veteran was diagnosed with a pituitary tumor in 1975 (15 years past his separation date) and had the tumor removed that year and had radiation treatment following.  As for residual conditions or complications from the pituitary tumor, the examiner noted that the Veteran reported loss of sense of smell.  The examiner stated that a December 2012 brain computed tomography scan is negative for a current brain tumor.  

Following an examination, the examiner concluded that it is less likely than not that the Veteran's pituitary tumor occurred in service or within one year of his separation from service.  She stated that the Veteran reported in 2008 that he began having symptoms of forgetting things in 1964 or 1965 (which is five years after military service), but that he stated on this examination that his symptoms started in the military.  The examiner noted that a review of the claims file shows no evidence of in-service complaints of headaches or any other complaints that could be related to a pituitary tumor, and that the Veteran's separation examination was normal.  Further she stated that there is no evidence of treatment or symptoms in the first postservice year.  

Pursuant to Board remand request, the VA examiner submitted a supplemental opinion in June 2013 addressing whether the Veteran's pituitary tumor was slow-growing and may have been present for years, including in service.  The examiner stated that there is no evidence that the tumor was slow-growing.  She noted that the claims file reveals the Veteran's pituitary tumor was removed in 1975.  She stated that symptoms of a pituitary tumor are caused when the growing tumor pushes on surrounding structures, which pressure can result in headache, visual impairment, and behavior changes.  She stated that while research indicates the tumors can be slow-growing, an attempt to state whether the Veteran's tumor could have been present during service would be mere speculation.  She specifically noted that there is no evidence of any symptom that occurred in-service or just after service.  The examiner further expanded her explanation noting that pituitary tumors account for 9 to 12 percent of all primary brain tumors and, while they can occur at any age, they are more common in older people.  She stated that the Veteran would have been age 40 at the time of diagnosis and removal in 1975, which is common.  Therefore, for these reasons, the examiner opined that it is less likely than not that the Veteran's tumor was present during military service.

Pituitary tumor

It is not in dispute that the Veteran had a pituitary tumor, which was removed in 1975, as such is shown in both VA and private treatment records, as well as on VA examination in December 2012.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for the removal of a pituitary tumor.

As an initial matter, the Board acknowledges that the Veteran reported for the first time on December 2012 VA examination that his headache symptomatology began in service and continued since.  In this regard, the Board notes that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that his statement to the 2012 examiner that he had headaches in service which continued after service is not credible.  First, they are self-serving, as the statements were made in connection with the present claim for compensation.  See Pond v. West, 12 Vet. App. 341 (1999).  Second, the Veteran's 2012 statements to the VA examiner are inconsistent with his earlier statements, including the statements he made at service separation that he was not (and had not) experienced headaches, and his statements made in 2009 and 2010 that his symptoms began approximately 5 years after service.  Both the Veteran and his wife submitted a statement in 2009 indicating that his symptomatology to include headaches and forgetting things did not begin until 1964.  He specifically stated, "Around 1964, I began to have problems with my head."  Additionally, the Veteran submitted a statement in 2010 that "in about 1964 and 1965, I start having the beginning of my medical problems."  These inconsistencies diminish the reliability of the Veteran's 2012 statements to the medical examiner that he had headaches in service and thereafter.  As such, the Board finds that these lay statements made to the 2012 VA examiner are not probative.   

The preponderance of the evidence is against a finding that the tumor became manifest in service.  STRs are silent for any complaints or symptomatology attributable to a tumor and notably, a neurologic evaluation at separation was normal.  The Veteran's lay statements provided in 2009 and 2010 report that his symptoms began 5 years after service.  Further, medical records reveal that the tumor was diagnosed and removed many years after service.  Most significantly, the December 2012 VA examiner (and the 2013 addendum) specifically opined that and that it is less likely than not that it occurred in service.  While she indicated that it would be "mere speculation" to opine as to whether the Veteran's tumor manifested in service, such opinion is sufficient as she explained the basis for such finding (i.e., no manifestations were noted in the STRs).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As this opinion contains a clearly supported medical explanation, detailed above, and notes both the Veteran's contentions and the medical literature he provided, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  The only evidence which tends to support this theory of entitlement is the medical literature evidence provided by the Veteran indicating that pituitary tumors can be slow-growing and his statements to the 2012 VA examiner that he had symptoms, namely headaches, in service.  As discussed above, the lay statements lack probative value as they are not credible, and the Board finds the medical literature is less probative than the VA examiner's opinion as it does not reference the specific facts particular to the Veteran's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).

The preponderance of the evidence is also against a finding that service connection for a pituitary (brain) tumor is warranted on a presumptive basis.  The records do not include evidence of such tumor within the first post-service year.  Indeed, the first documented report of a tumor is not until many years after service.  The December 2012 and June 2013 medical opinions specifically found that there was no evidence of a tumor or symptoms of such in the year immediately following service.  As these opinions are supported by a medical explanation of the supporting data and as they note both the Veteran's contentions and the medical literature he provided, the Board finds these opinions to be highly probative.  As noted above, the Board has considered the Veteran's lay statements of symptoms (headaches) within this period, but has determined that they are entitled to no probative weight.  Consequently, service connection for residuals of a pituitary tumor on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted. 

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, a neurologic evaluation done at separation from service was normal and the Veteran specifically denied symptomatology including headaches, dizziness, and eye trouble.  Again, the Board has considered the Veteran's lay statements of symptoms (headaches) in service and continuously thereafter, but has determined that such assertions are entitled to no probative weight as they are deemed not credible.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1960) and initial reported symptoms in 1975 (15-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period or continuity since, the pituitary tumor may somehow otherwise be related to the Veteran's service.  The most probative and persuasive evidence of record shows that any current residuals of pituitary tumor are unrelated to service.  Indeed, the only medical opinions of record were the ones provided in 2012 and 2013 by the VA examiner.  The examiner cited to the factual record, including that the Veteran's STRs do not contain evidence suggesting a pituitary tumor became manifest in service or in the years immediately following service.  Additionally, the examiner noted a review of the Veteran's lay statements indicating both that the Veteran began experiencing symptomatology in 1964-1965 and his contradictory statements that his tumor became manifest in service.  The examiner also noted a review of the medical literature submitted in the record and cited to literature indicating that pituitary tumors are more common in older people, which is consistent with the Veteran's age at the time of diagnosis and removal of the tumor.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, her opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the 2012 and 2013 opinions are the only medical opinions in the record.  Given the depth of the examination report and medical opinions, and the fact that the opinions were based on a review of the applicable record, including the medical literature and lay statements of record, the Board finds such opinions are highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of his tumor and specifically, that he attributes his tumor to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether the symptoms the Veteran experienced years after service are in any way related to a pituitary tumor requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to a pituitary tumor.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurologic conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

In sum, the preponderance of the evidence is against associating the Veteran's pituitary tumor with his service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


Loss of Sense of Smell and Memory Loss

The Board notes that the Veteran's claims of service connection for loss of sense of smell and memory loss are strictly ones of secondary service connection; it is neither alleged, nor suggested by the record that the Veteran developed such disabilities as directly or presumably due to service.  Notably, these conditions are not listed as a chronic condition under 38 C.F.R. § 3.309.  And even if it were alleged that such were directly related to service, the evidence of record does not support entitlement on a direct basis.  The Veteran's STRs contain no complaints, treatment, or diagnoses related to loss of sense of smell and memory loss.  Post-service private treatment records reflect that onset of memory loss and loss of sense of smell was in 1975, associated with removal of his pituitary tumor.  

Regarding the Veteran's secondary service connection claims, that his memory loss and loss of sense of smell are a result of, and are secondary to, his removal of a pituitary tumor, these claims must be denied as a matter of law, because there is no service-connected disorder upon which to base a secondary service connection claim.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has established above that service connection for removal of a pituitary tumor is not warranted.  The Veteran is not service-connected for any other disorder.  Consequently, a threshold legal requirement for a valid claim of secondary service connection is not met.  

The Board has also considered the Veteran's statements asserting a nexus between his loss of sense of smell and memory loss and his pituitary tumor, which he believes is service-connected.  For the reasons discussed above, the removal of pituitary tumor is not service-connected and thus, service connection based on a secondary theory of entitlement is not established.  

The Board concludes that the preponderance of the evidence is against the claims of service connection for loss of sense of smell and memory loss, and that there is no doubt to be resolved.  Hence, the claims must be denied.


ORDER

The appeals are denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


